         Case 1:20-cv-00274-KG-CG Document 20 Filed 10/05/20 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

RANDY J. MATA,

              Plaintiff,

v.                                                             CV No. 20-274 KG/CG

ANDREW SAUL, Commissioner of the
Social Security Administration,

              Defendant.

     ORDER GRANTING FOURTH UNOPPOSED MOTION TO EXTEND TIME TO FILE
                        ADMINISTRATIVE RECORD

        THIS MATTER is before the Court on Defendant Commissioner Andrew Saul’s

Fourth Unopposed Motion for Extension of Time to File the Electronic Certified

Administrative Record and Answer to Plaintiff’s Complaint (the “Motion”), (Doc. 17), filed

October 2, 2020. The Court, having reviewed the Motion and noting it is unopposed,

finds the Motion is well-taken and shall be GRANTED.

        IT IS THEREFORE ORDERED that Defendant shall have until October 2, 2020,

to file the Electronic Certified Administrative Record and Answer to Plaintiff’s Complaint.

        IT IS SO ORDERED.


                                   THE HONORABLE CARMEN E. GARZA
                                   CHIEF UNITED STATES MAGISTRATE JUDGE
